No. 81-81
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1982


CLIMATE CONTROL COMPANY,
INC., a Corporation,
                            Plaintiff and Appellant,


BERGSIEKER REFRIGERATION INC   .,
et al.,
                            Defendant, Respondent and Third-
                             Party Plaintiffs.


Appeal from:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead
               Honorable James M. Salansky, Judge presiding.
Counsel of Record:
    For Appellant:
         S. Y. Larrick, Kalispell, Montana
    For Respondent:
         Hash, Jellison, OIBrien and Bartlett, Kalispell,
          Montana
         Murphy, Robinson, Heckathorn and Phillips,
          Kalispell, Montana


                             Submitted on briefs: October 9, 1982
                                         Decided: February 1, 1982
Filed:        -
         FE5 I 1982

    q5!iiaw // K*
            0:. !,
                w                    Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the
Court.

        Climate Control brought an action for debt and for
foreclosure of a mechanic's lien.     Following a motion for

summary judgment, Climate Control presented an extensive
written offer of proof with proposed exhibits.     The District

Court of Flathead County awarded summary judgment to Arrow-
head, Inc., holding that Climate Control did not create or
have a valid mechanic's lien, and Arrowhead, Inc., was
awarded reasonable attorney's fees and costs of suit to be
determined by the District Court.     We affirm the holding

that a valid mechanic's lien was not created.
        The key issue which determines the case is whether the
District Court erred in holding that the claimed mechanic's
lien was invalid because the affidavit in the claim of lien
was not legally sufficient.    We will briefly refer to the
other issues which are not controlling.
        Climate Control is a distributor of airconditioning

equipment.     Bergsieker is a dealer in airconditioning equip-

ment.     Climate Control entered into an agreement with
Bergsieker for the sale of various airconditioning equipment

to be installed by Bergsieker in the Outlaw Inn owned by

third party defendant, Arrowhead, Inc.
        Climate Control contends it received no payment from

Bergsieker for such equipment furnished to the Outlaw Inn,
and contends there is in excess of $30,000.00 owing.       On
November 6, 1974, Climate Control filed a claim of lien and
statement of account in the office of the Flathead County
Clerk and Recorder.    In pertinent part, the claim of lien
and statement of account said:
                 " T h a t C l i m a t e C o n t r o l , Co., I n c . , a Washington
                 corporation duly authorized t o t r a n s a c t business
                 w i t h i n t h e S t a t e of Montana, d i d , between S e p t -
                 ember, 1973 and t h e 7 t h day of August, 1974,
                 f u r n i s h c e r t a i n c o o l i n g and h e a t i n g equipment
                 and s u p p l i e s and r e l a t e d and a s s o c i a t e d m a t e r i a l s
                 ...         T h a t t h e r e i s d u e , owing and unpaid t o
                 t h i s c l a i m a n t t h e sum of $29,868.00 on a c c o u n t
                 of t h e equipment, s u p p l i e s and m a t e r i a l s s o
                 furnished.                 . .
                 " T h a t a s t a t e m e n t of a c c o u n t of s a i d equipment,
                 s u p p l i e s and m a t e r i a l s i s h e r e t o annexed a s
                 e x h i b i t ' A ' and by t h i s r e f e r e n c e made a p a r t
                 hereof.               ..
                " T h a t t h e sum of $29,868.00, t o g e t h e r w i t h
                i n t e r e s t a t t h e l e g a l r a t e i s now j u s t l y due
                and owing t o t h i s c l a i m a n t a f t e r a l l o w i n g a l l
                o f f s e t s and c r e d i t s .            ..
                                                          ( a d e s c r i p t i o n of
                r e a l properties included)."

The v e r i f i c a t i o n by a f f i d a v i t s t a t e d i n p e r t i n e n t p a r t :

                 " S t a t e of Montana                  )
                                                         1        SS.
                 "County of F l a t h e a d )

                "Donald J. L a P l a n t e , b e i n g f i r s t d u l y sworn
                d e p o s e s and s a y s :         T h a t he i s t h e T r e a s u r e r of
                C l i m a t e C o n t r o l Company, I n c . , t h e c l a i m a n t
                named i n t h e f o r e g o i n g c l a i m of l i e n and s t a t e -
                ment of a c c o u n t s ; t h a t s a i d a c c o u n t c o n t a i n s
                a j u s t and t r u e a c c o u n t of t h e amount due s a i d
                c l a i m a n t f o r equipment, s u p p l i e s and m a t e r i a l s
                f u r n i s h e d , a f t e r a l l o w i n g a l l c r e d i t s and o f f s e t s ;
                t h a t s a i d claimant's statement contains a c o r r e c t
                d e s c r i p t i o n of t h e p r o p e r t y t o be c h a r g e d w i t h
                s a i d l i e n ; and - -l- - f a c t s s t a t e d i n
                                            t h a t - a l o f pt h e
                s a i d c l a i m and s t a t e m e n t -e- - - - e b e s t
                - - - - --   -   - -   --                    ar true t o th
                of -s knowledge, i n f o r m a t i o n and b e l i e f . "
                -     hi
                 ( U n d e r s c o r i n g added. )

A t t a c h e d t o t h e c l a i m a r e c o p i e s of i n v o i c e s from C l i m a t e

Control.        From t h e i n v o i c e s it a p p e a r s t h a t v a r i o u s d e s c r i b e d

equipment was f u r n i s h e d between September, 1973 and August

7 , 1974.       The f i l i n g d a t e of November 6 , 1974, i s t h e 9 1 s t

d a y f o l l o w i n g t h e s t a t e d f i n a l d a t e f o r f u r n i s h i n g of a i r -

c o n d i t i o n i n g equipment.                S e c t i o n 71-3-511,   MCA,   requires

t h a t a m e c h a n i c ' s l i e n be f i l e d w i t h i n 90 d a y s a f t e r t h e

m a t e r i a l s have been f u r n i s h e d .

        I n r u l i n g on t h e motion f o r summary judgment by d e f e n d a n t ,

Arrowhead, t h e D i s t r i c t C o u r t concluded t h a t summary judgment
s h o u l d be e n t e r e d inasmuch a s C l i m a t e C o n t r o l ' s n o t i c e of

l i e n was n o t f i l e d w i t h i n 90 d a y s of t h e end of t h e p e r i o d

i n which t h e n o t i c e a s s e r t s t h a t t h e m a t e r i a l s were f u r n i s h e d ,

t h a t t h e n o t i c e was n o t amended w i t h i n t h e t i m e p e r i o d

d u r i n g which a l i e n c o u l d b e f i l e d , and t h a t t h e a f f i d a v i t

incorporated i n such l i e n i s n o t l e g a l l y s u f f i c i e n t , and,

t h e r e f o r e , s t a t e d i n i t s judgment:

                 " 1 . T h a t Arrowhead i s awarded summary judgment
                 t h a t p l a i n t i f f (Climate Control) d i d n o t c r e a t e
                 a v a l i d l i e n and does n o t have a l i e n a g a i n s t
                 t h e described r e a l property.



                 " 3 . Arrowhead i s e n t i t l e d t o r e a s o n a b l e a t t o r -
                 n e y ' s f e e s and i t s c o s t s of s u i t t o be p a i d
                 by p l a i n t i f f C l i m a t e C o n t r o l and c o u r t r e s e r v e s
                 j u r i s d i c t i o n t o conduct a hearing t o determine
                 such f e e s . "

        The i s s u e a s t o t h e s u f f i c i e n c y of t h e a f f i d a v i t a t t a c h e d

t o t h e m e c h a n i c ' s l i e n c l a i m i s d e t e r m i n e d by Saunders Cash-

Way, e t c . v. H e r r i c k ( 1 9 7 8 ) , 179 Mont. 233, 587 P . 2d 947.

C l i m a t e C o n t r o l a t t e m p t s t o d i s t i n g u i s h Saunders by a r g u i n g

t h a t t h e a f f i a n t d i d p o s i t i v e l y s t a t e t h a t t h e account

c o n t a i n s a j u s t and t r u e a c c o u n t of t h e amount due and t h a t

i t a l s o c o n t a i n s a c o r r e c t d e s c r i p t i o n of t h e p r o p e r t y ,

which a r e t h e e s s e n t i a l r e q u i r e m e n t s under s e c t i o n 71-3-511,

MCA.      A c a r e f u l r e a d i n g of t h e v e r i f i c a t i o n answers t h i s

contention.           It is true t h a t the a f f i a n t s t a t e s t h a t the

a c c o u n t c o n t a i n s a j u s t and t r u e a c c o u n t and t h a t t h e s t a t e m e n t

c o n t a i n s a c o r r e c t d e s c r i p t i o n of t h e p r o p e r t y .   However,

t h o s e p o s i t i v e s t a t e m e n t s a r e q u a l i f i e d by t h e l a s t p o r t i o n

of t h e v e r i f i c a t i o n i n which t h e a f f i a n t s t a t e d :       ". . .      -
                                                                                               and

-a- - - t h e f a c t s s t a t e d - -i d c l a i m and s t a t e m e n t a r e
t h t a l l of                      in sa

- -t-t- - - of h i s knowledge, i n f o r m a t i o n and b e l i e f . "
true o he best

That q u a l i f y i n g statement c l e a r l y l i m i t s t h e preceding

" p o s i t i v e " s t a t e m e n t s s o t h a t we must d e t e r m i n e t h e s u f f i c i e n c y
of a v e r i f i c a t i o n which s t a t e s t h a t t h e f a c t s a r e t r u e t o

t h e b e s t of an a f f i a n t ' s knowledge, i n f o r m a t i o n and b e l i e f .

        Saunders i s d i r e c t l y comparable t o t h e p r e s e n t c a s e .

The v e r i f i c a t i o n i n S a u n d e r s , which was d e t e r m i n e d by t h i s

C o u r t t o be i n s u f f i c i e n t , s t a t e d i n p e r t i n e n t p a r t :

                 ". . .     t h a t t h e m a t t e r s and t h i n g s t h e r e i n
                s e t f o r t h a r e t r u e ( t o t h e b e s t ) of h i s
                knowledge, ( i n f o r m a t i o n and b e l i e f ) . "

With t h e e x c e p t i o n of t h e u s e of p a r e n t h e s i s , which i s n o t

s i g n i f i c a n t , t h e wording i s a l m o s t i d e n t i c a l t o t h e v e r i f i c a t i o n

i n t h e p r e s e n t case.

        I n e x p l a i n i n g why a p o s i t i v e a f f i d a v i t i s e s s e n t i a l ,

t h i s C o u r t i n S a u n d e r s , 179 Mont. a t 236, 587 P.2d a t 949,

stated:

                "Such a r e q u i r e m e n t i s n e c e s s a r y b e c a u s e of
                t h e e x t r a o r d i n a r y r i g h t imposed by t h e m e c h a n i c ' s
                l i e n . Once t h e l i e n i s p e r f e c t e d , it h a s p r i o r -
                i t y o v e r any p r i o r l i e n , encumbrance o r mortgage
                upon t h e l a n d .          S e c t i o n 45-506, R.C.M.        1947.
                 [Now 71-3-502 ( 3 ) , MCA. ] T h i s e x t r a o r d i n a r y
                c l a i m s h o u l d n o t be p l a c e d on t h e p r o p e r t y of
                a n o t h e r u n l e s s t h e f a c t s o u t of which t h e l i e n
                a r i s e s a r e vouched f o r on o a t h by some p e r s o n
                who knows them t o e x i s t .                Globe I r o n Roofing &
                C o r r u g a t i n g C o . v . T h a t c h e r ( 1 8 8 9 ) , 87 Ala. 458,
                6 So. 366, 367.                The s a n c t i o n of p e r j u r y i n s u r e s
                t h e v e r a c i t y of t h e s t a t e m e n t s made by t h e p e r -
                son w i t h knowledge.                  Thus a t e s t of t h e s u f f i -
                c i e n c y of t h e a f f i d a v i t t o a m e c h a n i c ' s l i e n
                i s whether p e r j u r y i s a s s i g n a b l e upon t h e v e r i -
                f i c a t i o n t o i t . Gregg v . S i g u r d s o n (19231, 67
Mont. 272, 215 P . 662, 663."

        I n p o i n t i n g o u t t h a t t h e v e r i f i c a t i o n s t a t e m e n t was

n o t e q u i v a l e n t t o a d e c l a r a t i o n under o a t h t h a t t h e m a t t e r

i s t r u e , t h i s C o u r t i n S a u n d e r s , 179 Mont. a t 237, 587 P.2d

a t 949, stated:

                "This Court has s t a t e d ' t h a t an a f f i d a v i t
                s o worded i s i n no s e n s e e q u i v a l e n t t o a de-
                c l a r a t i o n under o a t h t h a t t h e m a t t e r c o n t a i n -
                ed t h e r e i n i s t r u e . '     Rogers-Templeton Lumber
                Co. v . Welch ( 1 9 1 9 ) , 56 Mont. 321, 184 P. 838,
                840.        I f t h e items contained i n t h e statement
                w e r e i n f a c t f a l s e , R. A. S a u n d e r s c o u l d n o t
                be c h a r g e d w i t h p e r j u r y based on t h e v e r i f i c a -
                t i o n as i t i s worded."
This Court in Saunders further emphasized that a verification
must also be considered from the standpoint of the rules of
evidence to determine if it meets such standards.   The Court
stated at 179 Mont. at 237-238, 587 P.2d at 949-950:
          "The verification is insufficient in another
          respect. When a lienor asks the Court to en-
          force a mechanic's lien and foreclosure, the
          lienor is asking the Court to impose an extra-
          ordinary right upon the property involved.
          The lienor asks the Court to take such action
          based upon the complaint and accompanying
          affidavit as proof of the existence of the
          lien. Thus the complaint and affidavit in
          this situation 'must be considered from the
          standpoint of evidence and tested by the
          rules of evidence, rather than those of plead-
          ing and practice.' Benepe-Owenhouse Co. v.
          Scheidegger (1905), 32 Mont. 424, 80 P. 1024,
          1026. See, Fisk       Co. v. Lanstrum (1934),
          96 Mont. 279, 30

         "This consideration is particularly relevant
         in the present situation where the parties
         submitted stipulated facts to the District
         Court, including the notice of the lien and
         supporting affidavit, and upon this proof
         asked for a decision. If the allegations
         contained in the notice and affidavit are
         made positively and sworn to as of the
         affiant's own knowledge, there is no appar-
         ent reason why they may not convince a court
         of their truth. Benepe-Owenhouse Co. v.
         Scheidegger, supra. 'If the allegations,
         however positively made, are sworn to only
         upon information furnished to the affiant
         by some third person, then they are merely
         hearsay, and ought not to have been given
         any evidentiary value, for the evidence nec-
         essary to move the [court] must be legal evi-
         dence.' Benepe-Owenhouse Co. v. Scheidegger,
         supra. I'
     As in Saunders, it cannot be ascertained here from the
affidavit of Mr. LaPlante what portion of the facts is declared
upon his own knowledge, what portion upon information
furnished from other sources and what sources those might
be, what portion is upon his mere belief, and what portion
may be a deduction from facts and circumstances as they
appeared to him.   Such an affidavit is insufficient and will

not support a claim for a mechanic's lien.
        C l i m a t e C o n t r o l s u b m i t t e d an e x t e n s i v e o f f e r of proof

which i n c l u d e d f a c t s c l a i m e d t o s u p p o r t t h e i r c o n t e n t i o n

t h a t equipment had been f u r n i s h e d w i t h i n t h e 9 0 d a y s p r i o r

t o t h e f i l i n g of t h e claim of l i e n s o t h a t t h e e r r o r i n d a t e

c o n t a i n e d i n t h e l i e n c l a i m s h o u l d n o t be e n f o r c e d a g a i n s t

them.      While t h e f a c t s and t h e law might j u s t i f y a c o u r t i n

d i s r e g a r d i n g such a n e r r o r i n d a t e , b e c a u s e of o u r h o l d i n g

on t h e v e r i f i c a t i o n q u e s t i o n , t h i s m a t t e r w i l l n o t be c o n s i d e r e d .

        W e a f f i r m t h e summary judgment f o r t h e d e f e n d a n t ,

Arrowhead, I n c .




W e Concur: